Opinion by
Kincheloe, J.
The testimony showed that the merchandise is sold in the automobile and the blanket departments of plaintiffs’ establishment. The plaintiffs’ witness admitted that they were listed in their catalog as “Utility blankets” and are used at football games, and that he calls them “automobile robes.” From the record the court was of the opinion that the merchandise in question serves all the purposes of blankets and comes within the purview of paragraph 911 (a). The record failing to overcome the presumption of correctness attaching to the collector’s action,- the protests were overruled.